Filed with the Securities and Exchange Commission on February 27, 2008 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 259 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 261 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-6609 Jeanine M. Bajczyk Advisors Series Trust 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On March 7, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 252 (“the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on December 14, 2007, and pursuant to Rule 485(a)(1) would become effective on February 27, 2008. This Post-Effective Amendment No. 259 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating March 7, 2008 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 259 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 259 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 259 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the in the City of Milwaukee and State of Wisconsin, on the 27th day of February, 2008. Advisors Series Trust By: /s/ Douglas G. Hess Douglas G. Hess President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 259 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Walter E. Auch* Trustee February 27, 2008 Walter E. Auch James Clayburn LaForce* Trustee February 27, 2008 James Clayburn LaForce Donald E. O’Connor* Trustee February 27, 2008 Donald E. O’Connor George J. Rebhan* Trustee February 27, 2008 George J. Rebhan George T. Wofford III* Trustee February 27, 2008 George T. Wofford III /s/ Joe D. Redwine Chairman and Chief February 27, 2008 Joe D. Redwine Executive Officer /s/ Cheryl L. King Treasurer and Principal February 27, 2008 Cheryl L. King Financial Officer /s/ Douglas G. Hess President and Principal February 27, 2008 Douglas G. Hess Executive Officer *By: /s/ Douglas G. Hess February 27, 2008 Douglas G. Hess Attorney-In Fact pursuant to Power of Attorney
